Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, specification, and drawings, all previous objections to the disclosure and rejections to the claims under 35 U.S.C. 112(b) are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Tanida on 01/10/2022 and was approved by Max Noori on 01/04/2022.
The application has been amended as follows: 
Cancel Claims 5-7, 9-10, 14-15, and 17-18
In Claim 13 line 10, insert the word --by-- in between the phrases “for the respective columns,” and “a bending strain calculator”
Replace specification paragraph [0063] with the following amended paragraph:
L and MR (kNmm) transmitted respectively to the respective columns 104L and 104R can be expressed by ml and kmr for the bending moment M expressed in [Expression 6].
Replace specification paragraph [0066] with the following amended paragraph:
[0066]	In Fig. 5, assuming that t (mm) is a plate thickness of the mounting part of the strain gauge 10L of the column 104L and a (mm) is the plate width, a cross-sectional area s (mm2) and a cross-sectional secondary moment I (mm4) of the mounting part of the column 104L can be expressed by using [Expression 9] and [Expression 10A], respectively. Note that [Expression 9], [Expression 10A], and the like are also established for the right column 104R.
Replace specification paragraph [0067] with the following amended paragraph:
[Expression 9]
	S = a · t
[Expression 10A]
	I = (1/12) · a · t3.

Replace specification paragraph [0068] with the following amended paragraph:
[0068]	It is assumed that E (kN/mm2) is Young's modulus (longitudinal elastic modulus) of columns 104L and 104R (material), and FL and FR are correct press partial load signals, and that stresses generated by the press partial loads FL and FR are uniformly distributed in the columns 104L and 104R, calculated values εFLcal and εFRcal of the tensile strains generated in the left and right strain gauge mounting parts by FL and FR can be calculated by using [Expression 10B] and [Expression 11] 
Replace specification paragraph [0069] with the following amended paragraph:
[Expression 10B]
	εFLcal = FL/(2sE)
[Expression 11]
	εFRcal = FR/(2sE)
	At this time, the bending strain εMLcal and εMRcal acting on the inner surfaces of the left and right columns 104L and 104R generated by the lateral load Fslide simultaneously at this time can be expressed by [Expression 12] and [Expression 13], assuming that the L and MR are uniformly distributed in the width direction of the plate width direction.
Replace specification paragraph [0070] with the following amended paragraph:
[Expression 12]
	εMLcal = - ML · t/(4EI)
[Expression 13]
	εMRcal = + MR · t/(4EI)
	When the strain gauges 10L and 10R are calibrated, the lateral load Fslide is 0 (M = (ML = MR =) 0) at the bottom dead center of the slide 110, and the bending strain εMLcal and the εMRcal are not generated in the columns 104L and 104R. Therefore, the strains εTL and εTR detected from the left and right strain gauges 10L and 10R are equal to the strains εFL and εFR generated by the correct press partial load signals FL and FR. Since εFL and εFR correspond to εFLcal and εFRcal in calculation (theoretically), the proportionality constants KεF in [Expression 1] and [Expression 2] satisfies KεF = 2sE compared with [Expression 1], [Expression 2], [Expression 10B], and [Expression 11].
Replace specification paragraph [0078] with the following amended paragraph:
[0078]	The calculated values εFLcal and εFRcal of the tensile strain are calculated values calculated by [Expression 10] and [Expression 11] based on the press partial loads FL and FR, and the calculated values εMLcal and εMRcal of the bending strain are calculated by L and MR. In this example, since FL and FR are equal to each other, and thus εFLcal = εFRcal is satisfied.
Replace specification paragraph [0165] with the following amended paragraph:
[0165]	In Fig. 22, the press partial load calculator 12-2 receives the strain signals εTLL and εTLR and the strain signals εTRL and εTRR [[εTLL]] from a pair of strain gauges 10LL and 10LR mounted on the column 104L on the left side and a pair of strain gauges 10RL and 10RR attached to the column 104R on the right side (step S30).
Replace specification paragraph [0166] with the following amended paragraph:
[0166]	The press partial load calculator 12-2 generates a strain signal (2 · εTL) obtained by adding the pair of strain signals εTLL and εTLR and eliminating the bending strains, and similarly generating a strain signal (2 · εTR) obtained by adding the pair of strain signals εTRL and εTRR [[εTLL]] and eliminating the bending strains (Step S32), and calculates the correct left press partial load signal FLcal and the correct right press partial load signal FRcal based on the added strain signal (2 · εTL) and the added strain signal (2 · εTR) (step S16).

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art fails to teach, alone or in combination, a press load measuring apparatus for a press machine of 1-point type configured to drive a slide via one 
Regarding Claim 13, prior art fails to teach, alone or in combination, a press load measuring method for a press machine of 1-point type configured to drive a slide via one connecting rod, the method comprising: calculating bending moments acting on the respective columns of the plurality of columns by a bending moment calculator based on an angle formed between a direction of movement of the slide and the connecting rod, calculating bending strains caused by the bending moments by a bending strain calculator, and calculating press partial loads corresponding to the respective columns by a press partial load calculator based on strains detected by strain gauges attached to the respective columns and the bending strains calculated for the respective columns. Claims 16 and 19-20 are allowed by virtue of their dependence upon Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725